DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pah
(U. S. Publication 2010/0305604; previously of record) in view of Jaffe et al. (WIPO Publication 2017/072663) hereinafter Jaffe. 
Regarding Claim 9, Pah discloses (see Paragraphs 34, 52, 54, 58, 60, 65-67, 69, 109, 117 and Figure 2) an assembly (1; see Paragraph 52 and Figure 2) for removing a clot (debris and impurities; see Paragraph 65) from a human body vessel (aortic arch; see Paragraph 109), comprising: a catheter (3) having an inner lumen (5) and a distal mouth (4), with the inner lumen having a central longitudinal axis (middle of the outer surface of 3); a clot removal device (2) at least partially retained in the inner lumen of the catheter (9 moves within the catheter; see Paragraph 69), comprising: an expandable treatment member (6) having a diameter (exterior of the tubular structure; see Paragraph 65), a distal end (open mouth as shown in Figure 2) and a proximal end (end of 6 connected to 7; see Figure 2) ; a proximal section (9) having a [ring] body that 
However, Pah does not disclose a proximal section having a tubular body that has a diameter and a length between the distal and proximal ends of the proximal section, wherein the ratio of the length to the diameter of the proximal section is at least 3:1;
Jaffe teaches (see Paragraphs 02, 43 and Figure 2B) a catheter-filter system having an expanding section, tapered section (connection section with funnel), and proximal section for removing blockages in body lumens wherein the a proximal section (26; see Figure 6A) having a tubular body that has a diameter (see Figure 6A), a distal end (30; see Paragraph 43) and a proximal end (28), and a length  (see Figure 2B) between the distal and proximal ends of the proximal section, wherein the ratio of the length to the diameter of the proximal section is at least 3:1 (length can extend to outside of the body and can have a long and continuous [length]; see Paragraph 60) in the same field of endeavor for purpose of the anchoring to the guide catheter as well as sealing (see Paragraph 52) to aide suction of obstructions into the device (see Paragraphs 40 and 41). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Pah’s filter with proximal section having a tubular body as taught by Jaffe in order to anchor the filter to the catheter (to add additional strength or redundancy to the connection of 10 to 9) as well as provide sealing and aid suction of the obstruction.
Regarding Claim 10, Pah further discloses (see Paragraph 54 and Figure 2) the varying diameter of the transition section (7) tapers from a smaller diameter at its proximal end (7 in connection with 9) to a larger diameter at its distal end (7 in connection with 6).
Regarding Claim 11, Pah further discloses (see Paragraph 112) the expandable treatment member (6) has a varying contour (“preferably the entire distal filter section 6 makes contact with the vessel wall of the ascending aorta”; see Paragraph 112. The diameter of biological material, especially a curved structure such as the aorta will have varying contour, 6 expands to conform to it).
Regarding Claim 14, Pah/Jaffe discloses the invention as stated above. 
However, Pah/Jaffe does not explicitly disclose the length of the proximal section is 8 mm and the diameter of the proximal section is 2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pah/Jaffe to have the length of the proximal section is 8 mm and the diameter of the proximal section is 2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pah/Jaffe would not operate differently with the claimed length and diameter. Since the device is intended to reside within the human body vessel and adjust accordingly to various sizes .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pah (U. S. Publication 2010/0305604; previously of record) and Jaffe (WIPO Publication 2017/072663) in further view of Gamba et al. (U. S. Publication 2019/0298396; previously of record) hereinafter Gamba.
Regarding Claims 12 and 13, Pah/Jaffe discloses the invention as stated above. 
However, Pah/Jaffe does not explicitly disclose (Claim 12) the distal end of the expandable treatment member has lateral segments or (Claim 13) the distal end of the expandable treatment member has rounded nodes.
Gamba teaches (Claim 12) the distal end of the expandable treatment member (4) has lateral segments (106; the bend points cause 6 to be perpendicular to the longitudinal axis; see Paragraph 105 and Figure 3) and (Claim 13) the distal end of the expandable treatment member (4) has rounded nodes (the looped ends, 106, are rounded to be atraumatic; see Paragraphs 138 and 139) for the purpose of having atraumatic ends (see Paragraph 139).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Pah/Jaffe’s filter with a lateral segments and rounded nodes taught by Gamba in order to provide an atraumatic end to avoid damaging tissue.
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771